DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 14-17and 19 is/are rejected under 35 U.S.C. 102(A1) as being anticipated by Kususe et al. (US 2014/0225143 A1).
Regarding Claim 1, Kususe  (Fig. 6) discloses a light emitting device comprising: 
a substrate (7); 
a first conductivity-type semiconductor layer (2a) disposed on the substrate (7); 
a mesa (2a, active layer) disposed on the first conductivity-type semiconductor layer (2a), the mesa comprising a second conductivity-type semiconductor layer (2b) and an active layer (active layer) [0038, 0083]  [interposed between the first conductivity-type  semiconductor layer (2a) and the second conductivity-type semiconductor layer (2b); 

a second contact electrode (35a) disposed on the mesa (2a, active layer) and contacting the second conductivity-type semiconductor layer (2b); 
a passivation layer (36, 8, 38) covering the first contact electrode (34a), the mesa (2b, active layer), and the second contact electrode (35a), the passivation layer including a first opening (through hole above 34a) disposed on the first contact electrode ( 34a) and a second opening (through hole above 35a) disposed on the second contact electrode ( 35a); and
a first bump electrode (11) and a second bump electrode (12) electrically connected to the first contact electrode (34a) and the second contact electrode (35a) through the first (through hole above 34a) and second (through hole above 35a) openings of the passivation layer (8, 36, 38), respectively, wherein: 
the first bump electrode (11) and second bump electrode (12) are disposed on the mesa (23, active layer));
the passivation layer (8, 36, 38) is disposed between the first bump electrode (11) and the second contact electrode (35a); and 
the first contact electrode (34a) comprises an alloy layer0083, “thin-film metal or alloy” 


Regarding Claim 2, Kususe  (Fig. 6) discloses the light emitting device of claim 1, further comprising: 

a second pad electrode (35b) disposed on the second contact electrode (35a).

Regarding Claim 3, Kususe  (Fig. 6) discloses the light emitting device of claim 2, wherein 
the first opening (through hole above 34a) exposes the first pad electrode (34b).

Regarding Claim 4, Kususe  (Fig. 6) discloses the light emitting device of claim 2, wherein 
the second opening (through hole above 35a) exposes the second pad electrode (35b).


Regarding Claim 14, Kususe  (Fig. 6) discloses the light emitting device of claim 1, wherein 
the mesa includes an indentation in plan view (see indentations for electrode 34) (Fig.6a).

Regarding Claim 15, Kususe discloses the light emitting device of claim 14, wherein: 
the second bump electrode (12) covers the second opening (opening above 35a); 

the indentation (see indentations for electrode 34) is disposed between the plurality of protrusions (protrusions of 12 above 8) (Fig. 6).

Regarding Claim 16, Kususe (Fig. 6) discloses the light emitting device of claim 1, wherein 
the passivation layer (36, 8, 38) exposes peripheries of the first conductivity-type semiconductor layer (2a) (see sides of 2a in Fig. 6B).


Regarding Claim 17, Kususe  (Fig. 6) discloses the light emitting device of claim 14, wherein 
at least a portion of the first opening of the passivation layer (opening above 34a) disposed on the first contact electrode (35a) is disposed placed in the indentation (Fig. 6).


Regarding Claim 19, Kususe (Fig. 6) discloses the light emitting device of claim 1, wherein 
the first bump electrode (11) has a step pattern (Fig. 6b).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 6 and 10, 13, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kususe et al. (US 2014/0225143 A1).

Regarding Claim 5, Kususe (Fig. 7) discloses the light emitting device of claim 2, wherein 
the first pad electrode (34b) and the second pad electrode (35b).
In the current embodiment Kususe does not explicitly disclose the first pad electrode and the second pad electrode include the same metallic material.
However, in a different embodiment Kususe (Fig. 2) discloses the first pad electrode (11) and the second pad electrode (12) include the same metallic material [0050].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the light emitting device in Kususe such that the first pad electrode and the second pad electrode include the same metallic material in order to simplify manufacturing process and deposit the electrode pads at the same time.


Regarding Claim 6, Kususe  (Fig. 6) discloses the light emitting device of claim 2, wherein 
the first pad electrode (34b) or the second pad electrode (35b).
In the current embodiment Kususe does not explicitly disclose laminated structure including at least one of Ti and Au.
However, in a different embodiment Kususe (Fig. 2) discloses the first pad electrode (11) and the second pad electrode (12) has a laminated structure including at least one of Ti and Au [0050].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the light emitting device in Kususe such that the first pad electrode and the second pad electrode has a laminated structure including at least one of Ti and Au  in order to create a good contact to first and second contact electrodes [0050].

Regarding Claim 10, Kususe  (Fig. 6) discloses the light emitting device of claim 1, wherein 
the alloy [0083].
In the current embodiment Kususe does not explicitly disclose the alloy includes at least one of Cr, Ti, Al, and Au [0042, 0043, 0083, 0085].
However, in a different embodiment Kususe (Fig. 2) discloses an ohmic electrode (4) comprising an alloy includes at least one of Cr, Ti, Al, and Au [0042-0043].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the light emitting device in Kususe such that the alloy includes at least one of Cr, Ti, Al, and Au in order to have current and voltage characteristics that 

Regarding Claim 13, Kususe (Fig. 6) discloses the light emitting device of claim 1, wherein 
the first contact electrode (34a) 
In the current embodiment Kususe does not explicitly disclose a reflective material comprising at least one of Ag, Ni, Al, Rh, Pd, Ir, Ru, Mg, Zn, Pt, Au, and Hf [0042, 0043, 0083, 0085].
However, in a different embodiment Kususe (Fig. 2) discloses a first contact electrode (4) includes a reflective material comprising at least one of Ag, Ni, Al, Rh, Pd, Ir, Ru, Mg, Zn, Pt, Au, and Hf  [0042, 0043].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the light emitting device in Kususe such that a first contact electrode (4) includes a reflective material comprising at least one of Ag, Ni, Al, Rh, Pd, Ir, Ru, Mg, Zn, Pt, Au, and Hf in order to have ohmic contact with semiconductor havinf current and voltage characteristics that are linear or substantially linear and to minimize energy loss in the contact portion during device operation [0042, 0043]


Regarding Claim 18, Kususe (Fig. 6) discloses the light emitting device of claim 1, wherein: 
the mesa (2b and active layer) has an inclined side surface; and 

Kususe in current embodiment does not explicitly disclose that mesa has an inclined side surface.
However, in a different embodiment (Fig. 7) discloses the mesa (2b and active layer) has an inclined side surface (sides of 2b and active layer); and 
the first bump electrode (51) covers the inclined side surface (see side of 2b, active layer).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the light emitting device in Kususe such that mesa has an inclined side surface in order to facilitate facilitate more even material deposition of mesa sidewall as opposed to a vertical sidewall and a change in shape of an element was considered a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP §2144.04)

Claim 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kususe et al. (US 2014/0225143 A1) in view of Sano et al. (US 2010/0045179 A1).
Regarding Claim 7, Kususe  (Fig. 6) discloses the light emitting device of claim 6, wherein 
the laminated structure comprises a first Ti layer, an Au layer [0050] and further discloses multiple variation of laminated structure [0050].
Kususe (Fig. 6) does not explicitly disclose a second Ti layer.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the light emitting device in Kususe in view of Sano such that the laminated structure comprises a first Ti layer, an Au layer and a second Ti layer [0129] in order to create a contact good bonding and light reflection characteristics and since  the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07).
Further, Examiner provides prior art of Katsuno et al. (US 2012/0235168 A1) as evidentiary reference that Ti/Au/Ti laminated electrode are common in the art for good contact, bonding and light reflection characteristics [0089, 0090, 0139] 


Regarding Claim 8, Kususe  (Fig. 7) in view of Sano discloses the light emitting device of claim 7, wherein 
the passivation layer (8, 36, 38) contacts the laminated structure (Fig. 6).

Regarding Claim 9, Kususe  (Fig. 7) in view of Sano discloses the light emitting device of claim 7, wherein 
a thickness of the Au layer is greater than a thickness of each of the first and second Ti layers (”films of Ti/Au/Ti were deposited in thicknesses of 5 nm/40 nm/5 nm respectively” 0109 Sano).


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kususe et al. (US 2014/0225143 A1) in view of Yoon et al. (US 2009/0039359 A1).
Regarding Claim 11, Kususe  (Fig. 10) discloses the light emitting device of claim 1, wherein 
the first contact electrode (34a).
Kususe does not explicitly disclose the first contact electrode surrounds the mesa.
Yoon (Fig. 6, 7) discloses a first contact electrode (61) surrounds a mesa (56) [0060].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the light emitting device in Kususe in view of Yoon such that the first contact electrode surrounds the mesa in order to facilitate current spreading enhance performance of the LED [0060-0061].



Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kususe et al. (US 2014/0225143 A1) in view of Onishi et al. (US 2013/0214320 A1).
Regarding Claim 12, Kususe discloses the light emitting device of claim 1, wherein
Kususe does not explicitly disclose the first opening surrounds a portion of mesa.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the light emitting device in Kususe in view of Onishi such that the first opening surrounds a portion of mesa in order to facilitate current spreading of n electrode and enhance performance of the LED.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920. The examiner can normally be reached M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/DMITRIY YEMELYANOV/Examiner, Art Unit 2891   

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891